Citation Nr: 0414387	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.

3.  Entitlement to nonservice-connected disability pension 
benefits, to include extraschedular consideration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from December 1971 to December 
1973 and from January 1974 to January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant seeks to reopen claims of entitlement to 
service connection for disabilities of the cervical and 
lumbar spines, last denied in July 1997.  The record reflects 
that upon receipt of the appellant's current attempt to 
reopen his claims, the RO advised the appellant by letter 
dated in August 2001 of what evidence would substantiate 
original claims of service connection, without advisement as 
to what evidence would serve to reopen such claims.  Although 
the RO ultimately readjudicated the claims in June 2003 on 
the basis of whether new and material evidence was presented, 
the appellant has not been apprised of what evidence would 
substantiate the claims, nor of the specific allocation of 
responsibility for submitting such evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has expanded responsibilities to notify the appellant and the 
representative of what evidence would substantiate claims for 
VA benefits, and when appropriate, enhanced duties to assist 
a claimant in developing the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Decisions 
by the appellate courts have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F. 3d 1334 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Because the appellant was not apprised in accordance with the 
VCAA of what evidence would substantiate his claims, nor of 
the specific allocation of responsibility for providing such 
evidence, his attempt to reopen claims pertaining to 
disabilities of the cervical and lumbar spine will be 
remanded.

The Board has also carefully reviewed the appellant's claim 
of entitlement to nonservice-connected pension benefits, but 
finds that the record is not sufficiently developed to ensure 
an informed decision.  Additionally, the appellant has not 
undergone a comprehensive VA medical examination to ascertain 
the severity of his disability or his capacity for 
employment.   

In order to ensure that the appellant is accorded his 
procedural rights under the VCAA, as well as to ensure an 
informed decision as to his nonservice-connected pension 
claim, these matters are remanded for the following actions:

1.  The RO will advise the appellant of 
what evidence would substantiate his 
attempt to reopen his claims of service 
connection for a cervical and lumbar 
spine disorder, and advise him of the 
specific responsibility for obtaining 
such evidence in accordance with the 
provisions of the VCAA.  Contemporaneous 
with this advisement, the RO should 
ascertain if the appellant has received 
any VA, non-VA, or other medical 
treatment for a cervical or lumbar spine 
disorder that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should make arrangements to 
schedule the appellant for a general VA 
pension examination to determine the 
nature and severity of all disorders 
claimed in conjunction with his claim for 
nonservice connected pension benefits, to 
include evaluation for cervical and 
lumbar spine disorders, fibromyalgia and 
any residuals of colon cancer.  All 
appropriate diagnostic testing deemed 
necessary to render clinically supported 
diagnoses should be administered or any 
other specialized examinations deemed 
necessary must be performed.  The claims 
file must be furnished to the examiner in 
conjunction with the examination.  The 
examiner(s) must describe the impact of 
the appellant's disabilities on his 
industrial adaptability.  Any diagnosed 
disorder must be evaluated for the 
specific purpose of assessing their 
relative degree of industrial impairment 
caused by that disorder, in light of the 
veteran's recorded medical and vocational 
history.  Each examiner should describe 
what types of employment activities are 
limited because of the disorders and 
whether sedentary employment is feasible.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), for each diagnosed 
musculoskeletal disorder the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the appellant 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated. 

If a psychiatric disorder is found, a 
global assessment functioning score 
should be assigned and an explanation as 
to what the assigned score means should 
be provided.  See American Psychiatric 
Association's QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

If it is determined that the appellant is 
currently totally disabled, then the 
examiner(s) should provide an opinion as 
to whether the evidence indicates that 
each disability which contributes to the 
finding of a combined "total" 
disability is expected to continue 
throughout the appellant's lifetime at 
the same level or whether it may improve 
with treatment.  The appellant's age may 
be considered.  A complete rationale for 
each opinion expressed must be provided.  
The examination report should be typed.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
appellant and his representative.  After 
the appellant and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  
     
No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

